Appeals by the defendant from two judgments of the Supreme Court, Queens County (Farlo, J¡), both rendered July 18, 1988, convicting- him of attempted robbery in the first degree (one count as to each indictment), upon his pleas of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). The contention raised in the defen*734dant’s supplemental pro se brief has already been determined to be without merit (see, People v Lupo, 179 AD2d 683). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.